Case: 19-1158   Document: 82     Page: 1   Filed: 03/06/2020




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

     REINALDO CASTILLO, GONZALO PADRON
    MARINO, MAYDA ROTELLA, JULIA GARCIA,
   SHOPS ON FLAGER INC., JOSE F. DUMENIGO,
     DORA A. DUMENIGO, HUMBERTO J. DIAZ,
 JOSEFA MARCIA DIAZ, LUIS CRESPO, JOSE LUIS
       NAPOLE, GRACE BARSELLO NAPOLE,
       BERNARDO D. MANDULEY, NORMA A.
    MANDULEY, DANILO A. RODRIGUEZ, DORA
    RODRIGUEZ, AVIMAEL AREVALO, ODALYS
 AREVALO, DALIA ESPINOSA, DANIEL ESPINOSA,
    SOFIRA GONZALEZ, LOURDEZ RODRIGUEZ,
    ALBERTO PEREZ, MAYRA LOPEZ, NIRALDO
     HERNANDEZ PADRON, MERCEDES ALINA
       FALERO, LUISA PALENCIA, XIOMARA
  RODRIGUEZ, HUGO E. DIAZ, AND, CONCEPCION
 V. DIAZ, AS CO-TRUSTEES OF THE DIAZ FAMILY
   REVOCABLE TRUST, SOUTH AMERICAN TILE,
 LLC, GLADYS HERNANDEZ, NELSON MENENDEZ,
      JOSE MARTIN MARTINEZ, NORMA DEL
 SOCORRO GOMEZ, OSVALDO BORRAS, JR., LUIS
                   R. SCHMIDT,
                Plaintiffs-Appellants

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                        2019-1158
Case: 19-1158     Document: 82     Page: 2    Filed: 03/06/2020




 2                                 CASTILLO v. UNITED STATES




                     ______________________

    Appeal from the United States Court of Federal Claims
 in Nos. 1:16-cv-01624-MBH, 1:17-cv-01931-MBH, Senior
 Judge Marian Blank Horn.
                  ______________________

        ON PETITION FOR PANEL REHEARING
                ______________________

     Before WALLACH, TARANTO, and CHEN, Circuit Judges.
 PER CURIAM.
                          ORDER
    This court issued a precedential opinion in this case on
 February 20, 2020. Castillo v. United States, __ F.3d __,
 2020 WL 827856 (Fed. Cir. 2020). On March 4, 2020, the
 government filed a petition for panel rehearing.
      Accordingly,
      IT IS ORDERED THAT:
      1. The petition for panel rehearing is granted for the
         limited purpose of substituting the attached re-
         vised opinion for the previously issued opinion.
      2. The previous precedential opinion and judgment,
         dated February 20, 2020, are hereby withdrawn
         and replaced with the modified precedential opin-
         ion and judgment attached to this order. The only
         changes from the previously issued opinion are a
         revision of the sentence now on page 4, lines 22–29,
         and deletion of a phrase on page 7, line 22.
                                   FOR THE COURT

     March 6, 2020                  /s/ Peter R. Marksteiner
         Date                       Peter R. Marksteiner
                                    Clerk of Court